Citation Nr: 1623765	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  06-24 190	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by shortness of breath, including Chronic Obstructive Pulmonary Disease (COPD) and chronic bronchitis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972, from October 1978 to April 1979, and from July 1979 to February 2001.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in June 2010 and September 2011 to provide the Veteran a hearing before the Board.  He had the hearing in February 2014.  The undersigned judge presided.  A transcript of the proceeding is of record.  

In November 2015, since withdrawn, the Board summarily dismissed claims of entitlement to service connection for peripheral vestibular disorder, migraine headaches, and residuals of an inguinal hernia.  The Board also, instead, remanded the Veteran's remaining claims of entitlement to service connection for a disability manifested by shortness of breath, including COPD and chronic bronchitis, also for sinusitis and hearing loss because these other claims required further development before being decided on appeal.  And in a January 2016 rating decision since issued, on remand, the Appeals Management Center (AMC) granted the claim for bilateral hearing loss.  The Veteran has not since, in response, appealed either the rating or effective assigned for this now service-connected disability.  And unless and until he does, this claim is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

As for the claims that remain, they require even more development before being decided on appeal, so the Board is again REMANDEDING them to the Agency of Original Jurisdiction (AOJ).



REMAND

These remaining claims previously were remanded in November 2015, in part, to obtain medical nexus opinions concerning the etiologies of the shortness of breath and sinusitis, especially in terms of their posited relationship or correlation with the Veteran's time in the military.  Although opinions subsequently were obtained in January 2016, they are inadequate to decide these claims, so additional (supplemental) comment must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

In regards to the claim for a disability manifested by shortness of breath, the VA examiner stated there was "no indication of [chemical] exposure in the Veteran's [service treatment records] noted."  The Veteran has asserted that he was exposed to chemicals such as PD-680, Trico ethylene and synthetic jet engine oil (MIL-7808), as part of his Military occupational specialty (MOS).  The VA examiner did not address this exposure in the rationale.  The VA examiner also did not fully address the Veteran's assertion that he has had shortness of breath since service.  Further, the VA examiner only addressed the Veteran's COPD, not also whether he has chronic bronchitis or has at any point since or contemporaneous with the filing of this claim.  A prior March 2004 VA examination report, completed during the appeal period, indicates the Veteran had "Chronic obstructive pulmonary disease, chronic bronchitis."

The January 2016 VA examiner also found that the Veteran's sinusitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In the rationale, the examiner stated, "[n]o documentation of ongoing problems with sinuses from med[ical] records after leaving the military.  Sinus/rhinitis was not documented in [problem] list."  However, a January 2003 private MRI report indicates the Veteran had a diagnosis of "mild sinusitis involving the frontal sinuses and anterior ethmoid air cells."  The report is dated after the Veteran's discharge from service in February 2001.  Therefore, the VA examiner's statement that there was no documentation of ongoing problems with sinuses after leaving the military is inaccurate.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

1.  Return the virtual claims file to the January 2016 VA compensation examiner for supplemental comment concerning whether the Veteran has a respiratory disorder, including especially COPD and bronchitis, which as likely as not (i.e., 50 percent or greater probability) incepted during his service or is otherwise related or attributable to his service - including particularly to his alleged exposure to chemicals as part of his MOS, specifically, chemicals such as PD-680, Trico ethylene and synthetic jet engine oil (MIL-7808), and any symptoms shown in service.  Consider also that the Veteran admittedly has a history of smoking.

As well, this VA examiner must review the March 2004 VA examination report and address whether the Veteran had a separate diagnosis of chronic bronchitis and whether the condition has resolved.  If the Veteran had a diagnosis of chronic bronchitis, the VA examiner should address the etiology of the bronchitis, even if the condition since has resolved.

When responding, the examiner must provide explanatory rationale, preferably citing to specific evidence in the file supporting or against the claim.

The examiner must discuss the documentation of shortness of breath in August 2000, also the Veteran's statements that his shortness of breath began during his service with recurrent symptoms since his discharge.  His history of smoking also must be borne in mind.  

If, for whatever reason, this examiner is not available to provide this additional comment (addendum opinion), then have someone else do it that has the necessary qualifications and expertise.  If this designee determines that an additional examination is needed to provide this additional comment, then this additional examination must be scheduled, but this is left to the designee's discretion.

2.  Also return the virtual claims folder to the January 2016 VA compensation examiner for additional (supplemental) comment concerning whether the Veteran's sinusitis as likely as not (i.e., 50 percent or greater probability) incepted during his service or is otherwise related or attributable to his service, including especially to any symptoms and diagnoses shown in service.

The examiner must provide explanatory rationale for this supplemental opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.  In particular, the examiner is directed to discuss the December 1978 service treatment record (STR) noting the Veteran reported sinus blockage, the March 1979 STR documenting a diagnosis of chronic sinusitis, the April 2000 STR indicating he reported experiencing sinus problems, and the January 2003 private MRI report indicating he had a diagnosis of mild sinusitis.  

If, for whatever reason, this examiner is not available to provide this additional comment (addendum opinion), then have someone else do it that has the necessary qualifications and expertise.  If this designee determines that an additional examination is needed to provide this additional comment, then this additional examination must be scheduled, but this is left to the designee's discretion.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

